       Case 5:17-cv-00808-RCL Document 165 Filed 03/06/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION
Bates Energy Oil & Gas, LLC                 §
                                            §     CIVIL NO:
vs.                                         §     SA:17-CV-00808-RCL
                                            §
Complete Oil Field Services LLC, Sam        §
Taylor, Complete Oil Field Services LLC,
Equity Liaison Company, Dewayne D.
Naumann, Complete Oil Field Services LLC,
Sam Taylor, Equity Liaison Company, Bates
Energy Oil & Gas, LLC, Equity Liaison
Company, Dewayne D Naumann, Complete
Oil Field Services LLC, Stanley P. Bates,
Unlimited Frac Sand, David Bravo, Lorena
Silvistri Bravo, Mark B. Sylla, Howard
Resources, LLC, Tier 1 Sands, LLC,
Rosenblatt Law Firm, PC, Equity Liaison
Company, Bates Energy Oil & Gas, LLC


                              LIST OF WITNESSES

FOR    PLAINTIFF                                FOR DEFENDANT
1.     Janis Klein                              1.  David Bravo
2.     Sam Taylor                               2.
3.     Perry Taylor                             3.
4.                                              4.
5.                                              5.
6.                                              6.
7.                                              7.
8.                                              8.
9.                                              9.
10.                                             10.
11.                                             11.
12.                                             12.
      Case 5:17-cv-00808-RCL Document 165 Filed 03/06/20 Page 2 of 2




13.                                  13.
14.                                  14.
15.                                  15.
